Citation Nr: 1134516	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the United States Navy from July 1986 to July 1989.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  Following notification of the action of the RO, the appellant appealed to the Board for review.  Subsequently, in May 2011, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board requesting that service connection be granted for sarcoidosis.  He has asserted that while he was in service, he began experiencing dermatological symptoms that were prodromas to his more recently diagnosed sarcoidosis.  While he received treatment for the condition while in service, since leaving the Navy in 1989, the appellant has averred that he has experienced dermatological, orthopedic, and pulmonary manifestations related to his diagnosed sarcoidosis.  As such, the appellant prays that the Board find in his favour and grant service connection for this condition.  

A review of the claims folder reveals that in April 2006, the appellant was medically examined by the State of North Carolina so that a determination could be made as to whether disability benefits could be paid to him.  It is unclear whether such benefits were ever awarded or if the state's action was accomplished in conjunction with directions given by the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As these records may have an effect, positively or negatively, on the appellant's claim, and in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the records may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

It is noted that the Veteran has received private and VA treatment for his sarcoidosis.  Thus, the appellant should be requested to identify any additional medical records that are relevant to his claim.

Finally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The recent available medical records show that he has received treatment for sarcoidosis, and the appellant asserts that symptoms he had in service were subsequently diagnosed as sarcoidosis.  The Board therefore concludes that such a fact pattern is enough to trigger the Board's duty to conduct a medical examination under the McLendon criteria.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment for sarcoidosis since leaving the US Navy in 1989, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of private medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).

2.  The AMC/RO should associate with the claims folder VA treatment records dating from November 2008 and any other VA records the Veteran identifies on remand.  

In addition, the AMC/RO should print out and associate with the claims folder the November 25, 2008 dermatology progress note.  See November 2008 VA dermatology note indicating that the record was scanned and is only available in Vista Imaging Display.  

3.  The AMC/RO should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of any decision concerning a claim for disability benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such pursuant to 38 C.F.R. § 3.159(e) so that he may have the opportunity to proffer those records he may have in his possession.

4.  Only after all of the appellant's medical and disability records have been obtained and included in the claims folder for review, the appellant should be scheduled for a VA examination in order to determine the etiology of the appellant's sarcoidosis.  After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found sarcoidosis began in or is related to the appellant's service, including chemical exposure therein.

The examiner must provide a comprehensive report including rationales for all opinions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


